UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6473



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAMMEL LEWIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-96-116)


Submitted:   May 25, 2000                   Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Trammel Lewis, Appellant Pro Se. Nicholas Stephan Altimari, Assis-
tant United States Attorney, Robert E. Trono, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Trammel Lewis seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.*   See United States v. Lewis, No. CR-96-116 (E.D.

Va. Mar. 14, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
      In his informal brief, Lewis asserts a new claim of prosecu-
torial misconduct and a claim that the indictment was faulty.
Because these claims were not presented to the district court, this
court will not review them in the first instance.      See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).


                                 2